           Case 1:19-cv-25051-DPG Document 1-1 Entered on FLSD Docket 12/09/2019 Page 1 of 1
     JS44 (Rev.06/17)FLSD Revised06/01/2017                       CIW L CO VER SH EET 19-cv-25051-Gayles/Otazo-Reyes
     n eJS44 civilcoversheetandtheinformationcontined hereipneitherreplacenorsupplementthefilingand serviceofpleadinasorotherpanersasrequiredby law.exceptms
     providedbylocalrulesofcourt. Thisform approvedbytheJudicialConferenceofthellni
                                                                                  tedStatesi
                                                                                           nseptember1974 i srequire;fortheuse'ol-theClerkofCourtforthepurpose
     ofinitiatingthecivildocketsheet. (
                                      SEEfràr
                                            mrcrtnNk
                                                   îONNJ-
                                                        AJ-/UGFOFTHISFtl/
                                                                        ?.
                                                                         A,
                                                                          /pNOTICE:AttorneysMUSTInhicateA1lRe-filedCasesBelow.                                                           z
                                                                                                                                                                                         x          .
     1.(a) PLAçI
               .NTIFFS      .   .                                                                             DEFVD NTS
                                                                                                                .                   ye?e
                                                                                                                                   /.
                                                                                                                                    , .
                                                                                                                                       '     Jal tt j'pj
            : e .                                 po                                                          p q.w.K
                                                                                                             -Dkx-a i     *.x,   )     l-9
                                                                                                                       -%-tzo1/ evo /2..0 ,7Gêj          y
                                                                                                                                                 *-r KJ *'
                                                                                                                                                                                                            .
                                                                                                                                                                                                            .



                                                                                                                     .                         .
     (b) CountyofResidenceofFirstListedPlaintiff                                                               Countyof idenceofFirstLi stedDefendant                    ' r iet     '.,r
                                                                                                                                                                                     j
M ekv % ,U'  l/6o..
                  - w. j.-(EXC
                         .   )EPT
                                1INC>U.
                                      S.PLAINTIFF(
                                                 7.
                                                  45.
                                                    F57                                                        NOTE:           v  (
                                                                                                                                  1N
                                                                                                                               INys
                                                                                                                                  L  UD
                                                                                                                                   AvN
                                                                                                                                     a.sc
                                                                                                                                      a .
                                                                                                                                        CPOLN
                                                                                                                                          v AI
                                                                                                                                            oyNE
                                                                                                                                             O uT
                                                                                                                                                IFN
                                                                                                                                                M
                                                                                                                                                A xFA
                                                                                                                                                    oCTME
                                                                                                                                                       l
                                                                                                                                                       x   Sc
                                                                                                                                                       IOvNoSzN
                                                                                                                                                            l  ZJ:
                                                                                                                                                              uE I,usnTHELocArloxolr
                                                                                                                                                                 s     -vEo.
        (c)Attomeyst
                   FivmName,ztllresd.
                                    ,andTel
                                          ephoneNumber
                                                     )                                                          Attorneys(I
                                                                                                                          fKnown)V <
                  C ô çc--                                                                                                tA.&3      ot270s
     (dlcheckCountywhereActionArose: I
                                     :IulAMl
                                           -DADE (
                                                 ZIMONROE E1BROwAR.
                                                                  D I:IPALMBEACH E1MARTI
                                                                                       NQ ST.LUCIE CII
                                                                                                     NDI
                                                                                                       ANRIVER QOKEECHOBEE QHIOHLANDS
     II. BASIS O F JURISDICTION (Placean 'x'inone:oxonl                                           111.CITIZENSH IP OF PRINCIPAL PARTIES (
                                                                                                                                        Placean''
                                                                                                                                                .
                                                                                                                                                r'inoneBoxyorlnaint@
                                                                                       .                   (ForDhzerâ'//.
                                                                                                                        yCasesOnIy)                                         andOneBoxforDefendano
            U.S.Government                 I
                                           ZI3        U-jùED           alQu '
                                                                            on               D'C '                                  PTF DEF                                                PTF DEF
                Plaintifr                              '
                                                       S.GovernmentNotaJkr/  y.
                                                                              z                        i
                                                                                                       ti
                                                                                                        zenofThisState    EIl $'1 Inc
                                                                                                                                  of opso
                                                                                                                                    Bu    rat
                                                                                                                                         ine  se sdinorPdsnSt
                                                                                                                                                      Thi  cipata
                                                                                                                                                                elPlace I ZI4 EZI4
         2 U.S.Government
               Defendant                                       l
                                                      ndicateCit
                                                               i Eah
                                                               zen 2p
                                                                    irsof
                                                                        i Srt
                                                                        1Pa   2i
                                                                            ies
                                                                           ..
                                                                               01t
                                                                               nIS
                                                                                 em                    i
                                                                                                       ti
                                                                                                        zenofAnotherstate   2     Incoysourasktseudscs'
                                                                                                                                                      /
                                                                                                                                                      '
                                                                                                                                                      nPxtnoctltP
                                                                                                                                                                ea
                                                                                                                                                                 rlsp
                                                                                                                                                                    ya
                                                                                                                                                                     l
                                                                                                                                                                     at,
                                                                                                                                                                       C*
                                                                                           J/A,                                                          o
                                                                  ANGELAE.NOBLE
                                                                 CLERK tJ.S,DIS'ECT.                   iti
                                                                                                         zenorsubjectofa                              Forei
                                                                                                                                                          gnNati
                                                                                                                                                               on
                                                                 s.D.oF FLA.-MIAMI                      Foreigncount:y
     IV. NATURE O F SUIT (Placean 'x'inoneBoxonl                        y)                               clickherefor:NatureofSuitCodeDescri    qtions                 .
               i
               Y NTRkH                                               O RA '                                   #öliiiiA trRk/#>i#àtT# . àAkxittl>it#..                         S G Wkks'      kàlii
                                                                                                                                                                                                 tiàkj
     E1110lnsurance                        PERSONALINJURY                   PERSONAL INJURY Z 625DrugRel                  atedSeizure CI422Appeal28USC l58                  Z 375Fal  seClaimsAct
     (Z1120Mazine                       Q 310Airplane                    EI365PersonalInjury                      ofProperty21USC 88l Z 423Withdrawal                       Cl376QuiTam (3lUSC
     C1l30MillerAct                     Q 315Ai   mlaneProduct                     ProductLiabïlit  .
                                                                                                    y I    ZI690Other                               28USC l57                   3729(a))
     E:Ii40NegotiableInstrument                 Liabilit
                                                       y                 E1367Hea1thCare/                                                                                   I
                                                                                                                                                                            ZI400Stat  eReapportionment
     I
     ZIl50RecoveryofOverpayment Q 320Assault,Libel&                               Phannaceutical                                                *ROPXRTV RIGIJT        W 7:1 4l0Ar   tti
                                                                                                                                                                                       trust
           & EnforcementQfJudgment              Slander                           PersonalInjtuy                                            EZj2ùèopyrlgfk   is             Z 430BanksandBanking
     EZI5lMedi  careAct                 CJ330FederalEmployers'                   ProductLi    ability                                       IZI830Patent                    Z 450Cornmerce
     IZIl52Recovery ofDefaulted                 Liabilit.y               E
                                                                         ZI368AsbestosPersonal                                              !Z1835
                                                                                                                                               Ne wPDr
                                                                                                                                                     ateun
                                                                                                                                                         gt-
                                                                                                                                                           ApAb
                                                                                                                                                              pjbra
                                                                                                                                                                jcet
                                                                                                                                                                   y
                                                                                                                                                                   j
                                                                                                                                                                   oia
                                                                                                                                                                     rted Z 460Deportation
           StudentLoans                 Q 340Marine                                Injtu'yProduct                                           IZI840Tradqmyrk                 Z 470RacketeerInfl    uencedand
           (Exc1.Veterans)              D 345Maz    ineProduct                     Liabil ity                          tAlétjit                  Xtlètiit4XUEW YV              CorruptOrganizati  oas
     Ell53RecoveryofOverpayment                 Liabilit
                                                       y                   P RSONALPROPERTY IZItl0Fai                rLatkorStandards Z 46l2lAtilis#)                       I
                                                                                                                                                                            ZJ480ConsumerCredi      t
           ofVet eran'sBenefits         (ZI350MotorVehi     clt              370OtherFraud                        Act                       IZI862Bl  ackLung(923)          Z 490Cable/satTV
     E1160Stockholders'Suit s           (Zl355MotorVehi     cle              371TruthinLending El720LaborN gmt.Rel                 ations IZI863DIWC/DIWW (405(g)) Z 850Sectuities/cornmodi             ties/
     El190OtherContract                        ProductLiabil   ity       Z 380OtherPersonal                IZI740Rail wayLaborAct            Z 864SSID Titl  e26%1             Exchange
     Q 195ContractProductLiabi   li
                                  ty Q 360OtherPersonal                           PropertyDamage E1751FamilyandMedical                       Z 865RSI(405(g))               Z 890OtherStatutoryActi     ons
      El196Franchi se                          Injtu'y                   Z 385Propert      yDamage                 LeaveAct                                                 Z 89lAgricuituralActs
                                        (ZI362PersonalInjt  ay-                   ProductLi   ability E:I790OtherLaborLi        tigation                                    Z 893Environment     alMatters
                                               Mld.Malprqctke                                              E1791Empl.Ret.Inc.                                               Z 895Freedom ofInformation
            A. kEiifità/kfi' f;
                              v               èM Lftltlf:     t'
                                                               f:         #liïàtA ïj  A #t:  i'tïiîbhà            secuzit
                                                                                                                        yAct                    t'
                                                                                                                                                 iibii u Eài   u #màs          Act
      IZIj10Landdonéemnation            Q ï'if
                                             i(kl  ierdivilRig  'hts         tiabeas'  /orpus: '' '                                          I
                                                                                                                                             ZI87ùYaxes(U.    !.Iiaintl?f ' I
                                                                                                                                                                            ZI896Arbieation
      IZI220Foreclosure                 IZJ44lVoti   ng                  IZI463AlienDetainee                                                        orDefendant)            Z 899AdministrativeProcedure
      E1230RentLease& Eject    ment CEl442Employment                     I
                                                                         ZIse51n0tenMo
                                                                                     ce
                                                                                        tions to Vacate                                      u UsC
                                                                                                                                               871 7I60
                                                                                                                                                      RS9- TI G:I Party 26 Act/p-    evçew orAppealof
      ID 240TortstoLand                 Z1 443  Ho u si
                                                      ng
                                           Accommodations
                                                         /                       Ot  he r:                                                                                     Ag ency Decision
      IZ1245TortProductLiabi  lity      IZI445Amer.w'     mf sabilitfes- I
                                                                         ZI530General                              IMM IGRATION                                             Z  Statutesnstitutionali
                                                                                                                                                                               950  Co              ty ofState
      C1 290AlIOtherRealPropert   y            E mp  l
                                                     o yme  nt           I
                                                                         Z I 5 35 De  ath  Penalty         E :
                                                                                                             ii.
                                                                                                               81 ka tura
                                                                                                                        lkzatl
                                                                                                                             o nAp  pli
                                                                                                                                      c atl
                                                                                                                                          on
                                        EI446Amer.wcisabi        lities- IZI540Mandamus& Other E1465OtherImmigration
                                               Other                     IZI550CivilRights                        Actions
                                        El448Education                   Z 555PrisonCondi        tion
                                                                             560CivilDetainee-
                                                                         (ZIC  onditionsof
                                                                             consnement
     V 'l ORI
            OriGI
               g naN
                 i  l E12(PRla     ecea
                                    movned'X'LI
                                             inOn3e   B-o
                                                     Re  sxl
                                                           eOn
                                                            dl#EI 4 Reinstated                    Transferrqd9om Z 6Mulli           distri
                                                                                                                                         ct         A eajto            ID 8u x
            Proceeding           â om
                                 cour sta t
                                          e          (se e vl           or                        a
                                                                                                  (n
                                                                                                   s
                                                                                                   poet
                                                                                                      h
                                                                                                      ceqr
                                                                                                       q bdlseict           Lr
                                                                                                                            Tia
                                                                                                                              ti
                                                                                                                               gs
                                                                                                                               naft
                                                                                                                                  lo
                                                                                                                                  ern               DiPsPt
                                                                                                                                                         ric
                                                                                                                                                           t Judge         It
                                                                                                                                                                            t!
                                                                                                                                                                           -ilqt
                                                                                                                                                                               j
                                                                                                                                                                               tj
                                                                                                                                                                                s
                                                                                                                                                                                i
                                                                                                                                                                                otrict(/9 p  Aapma n
                                                                                                                                                                                                   ld
                                                                                                                                                                                                    ae
                                                                                                                                                                                                     edco
                                                                                                                                                                                                        fro m.t
                                      t              below)             Reopened                                                                    somMagistrate -
                                                                                                                                                Judgment
                                                                                                                                                                             jl
                                                                                                                                                                           File
                                                                                                                                                                               rcnt
                                                                                                                                                                                e               pel  t     tu

     V1. RELATED/                              (Seeinstructionsl'
                                                                .a)Re-filedCase OYES EINO                               b)RelatedCases LYES ClN0
     RE-FILED CASEIS)                                            JUDGE:                                                                         DOCKETNUMBER:
                                               CiteteU,S.Ci
                                                          vilStatuteu erwhichyouarefili
                                                                                      J-
                                                                                      n and iteaBie tatementofCa
                                                                                                               .use(Donotcf
                                                                                                                          zepradfcàbaf
                                                                                                                                     ll-
                                                                                                                                       çtuzafe.
                                                                                                                                              vqtnless-
                                                                                                                                                      divr&f@.
                                                                                                                                                             2:
     vu.cAvsEoFAcnnox D         R - )ç dayy
                      LENGTH OFTRIAL via
                                            ;;o jo.te. -.entirecas(e)ol-'
                                          sestimated(forbothsidestotry
                                                                        # b ,Q                                                                                                    Ccb (        .-
                                                                                                                                                                                                    .
     VIII.REQUESTED IN                         I
                                               ZICHECK IF7TI15ISACLASSACTION                             DEMAND :                                  CHECKYESon'yi
                                                                                                                                                               fdemandedincomplaint:
            C OM PLAINT :                          UNDER F.R.C.P.23
                                                                                                                                                JURY DEM AND:                      es      ElNo
     ABOVE INFORM ATION ISTRUE & CORRECT TO THE BEST OFM Y KNOW LEDGE
     DATE                                                                        S1G                    ORNEY OF RECORD

     hV eR -1Y
     FOR OFFICE USE ONLY                                                                    -'''
     RECEIPT #                            AMOUNT                     IFP                   JUDGE                                     MAG JUDGE
